Exhibit 10.1

 

INDEMNITY AGREEMENT

 

This Indemnity Agreement (this “Agreement”), effective on [·], is among
(i) EnLink Midstream, LLC, a Delaware limited liability company (the “LLC”), and
EnLink Midstream Partners, LP, a Delaware limited partnership (the “Partnership”
and, together with the LLC, the “Company”), and (ii) [·] (“Indemnitee”), a
director, manager, or officer of the General Partner or the Manager (each as
defined below).

 

RECITALS:

 

1.              Indemnitee is a director, manager, or officer of EnLink
Midstream Manager, LLC, the managing member of the LLC (the “Manager”).

 

2.              The Manager manages the business and affairs of the LLC.

 

3.              Indemnitee is a director, manager, or officer of EnLink
Midstream GP, LLC, the general partner of the Partnership (the “General
Partner”).

 

4.              The General Partner manages the business and affairs of the
Partnership.

 

5.              As a condition to Indemnitee becoming a director, manager, or
officer of the Manager or the General Partner (or continuing in that role), the
Company has agreed to provide the indemnities and insurance and to advance
expenses to Indemnitee as provided in this Agreement.

 

NOW, THEREFORE, in consideration of the promises contained herein, the parties
agree as follows:

 

1.             Indemnity of Indemnitee.

 

(a)           To the fullest extent permitted by law (in effect on the date
hereof or as such laws may from time to time hereafter be amended to increase
the scope of such permitted indemnification), but subject to the terms and
conditions provided in this Agreement, the Company will indemnify and hold
Indemnitee harmless, from and against, any and all losses, claims, damages,
liabilities, judgments, fines, taxes (including ERISA excise taxes), penalties
(whether civil, criminal, or other), interest, assessments, amounts paid or
payable in settlements, or other amounts (collectively, “losses”) and any and
all “expenses” (as defined under Section 1(b)) arising from any and all
threatened, pending, or completed claims, demands, actions, suits, proceedings,
or alternative dispute mechanisms, whether civil, criminal, administrative,
arbitrative, investigative, or other, whether made pursuant to federal, state,
or local law, whether formal or informal, and including appeals (hereinafter, a
“proceeding”), in which Indemnitee may be involved, or is threatened to be
involved, as a party, a witness, or otherwise, including any inquiries,
hearings, or investigations that the Indemnitee determines might lead to the
institution of any proceeding, related to the fact that Indemnitee is or was a
director, manager, or officer of the Company, the General Partner, or the
Manager, or is or was serving at the request of the General Partner, the
Manager, or the Company as a manager, managing member, general

 

--------------------------------------------------------------------------------


 

partner, director, officer, fiduciary, trustee, or agent of any other entity,
organization, or person of any nature, including service with respect to
employee benefit plans, or by reason of an action or inaction by Indemnitee in
any such capacity on behalf of, for the benefit of, or at the request of the
Company, the General Partner, or the Manager.

 

(b)           To the fullest extent permitted by law, the Company shall timely
pay the expenses, including, without limitation, legal and expert fees and
expenses, court costs, transcript costs, travel expenses, duplicating, printing
and binding costs, telephone charges, and all other costs and expenses, actually
and reasonably incurred by Indemnitee in connection with investigating,
defending, being a witness in, participating in (including on appeal), or
preparing to defend, be a witness in, or participate in, any proceeding for
which indemnity is provided under Section 1(a) (collectively, “expenses”).  The
Company shall pay the expenses or reimburse Indemnitee for expenses paid by
Indemnitee promptly following presentment in writing with reasonable detail. 
The Company’s obligation to pay Indemnitee’s expenses will cease upon entry of a
final and non-appealable judgment by a court of competent jurisdiction
determining that Indemnitee is not entitled to be indemnified under the terms of
this Agreement for the matter for which Indemnitee is seeking indemnification. 
For the avoidance of doubt, Indemnitee shall have the right to advancement by
the Company, prior to the final disposition of any proceeding by final
adjudication, of any and all expenses actually and reasonably incurred by
Indemnitee (or reasonably expected by Indemnitee to be incurred by Indemnitee
within three months) in connection with any proceeding for which indemnity is
provided under Section 1(a); provided, however, that Indemnitee hereby agrees to
repay any amounts paid, advanced, or reimbursed by the Company pursuant to this
Section 1(b) in respect of expenses that are not ultimately paid by Indemnitee
or that relate to, arise out of, or result from any proceeding in respect of
which it shall be determined by a final and non-appealable judgment by a court
of competent jurisdiction that Indemnitee is not entitled to be indemnified
under the terms of this Agreement.  The Company shall make such advancement that
is required hereunder within 30 days after the receipt by the Company of a
statement or statements requesting such advance.

 

(c)           If any loss or expense related to a proceeding under
Section 1(a) or 1(b) is not paid in full by the Company: (i) in the case of any
loss or expense payment or reimbursement, within 45 days after a final
determination that Indemnitee is entitled to indemnification of such loss or
expense has been made pursuant to the procedures set forth in Section 5 below;
or (ii) in the case of any expense advancement under Section 1(b), within 30
days after such advancement request, then Indemnitee may, at any time
thereafter, bring suit against the Company to recover the unpaid amount of such
loss or expense.  The Company will bear the burden to show that indemnification
or advancement of such losses or expenses are not required under this
Agreement.  Indemnitee is also entitled to recover the expenses incurred to
prosecute such claim to the extent he or she is successful in establishing his
or her right to indemnification or to the advancement of such loss or expense.

 

(d)           If Indemnitee is entitled to indemnification by the Company
hereunder for a portion of any losses or expenses in respect of a proceeding for
which indemnity is provided under Section 1(a), but not for the total amount of
such losses or expenses, the Company shall nevertheless indemnify Indemnitee for
the portion of such losses or expenses to which Indemnitee is entitled.

 

2

--------------------------------------------------------------------------------


 

(e)                                              Notwithstanding anything in
this Agreement to the contrary, the Company shall not be obligated to:
(i) indemnify Indemnitee for losses or expenses (or advance expenses to
Indemnitee) with respect to proceedings initiated by Indemnitee, including any
proceedings against the Company or its directors, managers, officers, employees,
or other indemnitees and not by way of defense except for: (A) proceedings
initiated by Indemnitee to enforce Indemnitee’s rights under this Agreement
(unless a court of competent jurisdiction determines that any of the material
assertions made by Indemnitee in such proceeding are not made in good faith or
are frivolous), or (B) proceedings the Company has joined in as a plaintiff or
aggrieved party or proceedings the Board of Directors of the General Partner or
the Manager has consented to the Company initiating; (ii) indemnify Indemnitee
for losses or expenses if a final decision by a court of competent jurisdiction
determines that such indemnification is prohibited by applicable law;
(iii) indemnify Indemnitee for the disgorgement of profits arising from the
purchase or sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), or any similar successor statute; (iv) indemnify Indemnitee for
losses or expenses (or advance expenses to Indemnitee) with respect to
Indemnitee’s reimbursement to the Company of any bonus or other incentive-based
or equity-based compensation previously received by Indemnitee or payment of any
profits realized by Indemnitee from the sale of securities of the Company, as
required in each case under the Exchange Act (including any such reimbursements
under Section 304 of the Sarbanes-Oxley Act of 2002, as amended (the
“Sarbanes-Oxley Act”), in connection with an accounting restatement of the
Company or the payment to the Company of profits arising from the purchase or
sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act); or (v) indemnify Indemnitee under this Agreement or
otherwise if there has been a final and non-appealable judgment entered by a
court of competent jurisdiction determining that, in respect of the matter for
which Indemnitee is seeking indemnification, Indemnitee acted in bad faith or
engaged in fraud, willful misconduct, or in the case of a criminal matter, acted
with knowledge that Indemnitee’s conduct was unlawful.

 

(f)                                               The obligations of the
Partnership and the LLC under this Agreement are: (i) joint and several with
respect to payment, reimbursement, or advancement of losses or expenses related
to proceedings brought against both the Partnership and the LLC, proceedings
brought against members of the Board of Directors of both the General Partner
and the Manager, proceedings bought against both the Partnership and any member
of the Board of Directors of the Manager, or proceedings brought against both
the LLC and any member of the Board of Directors of the General Partner; and
(ii) several with respect to payment, reimbursement, or advancement of losses or
expenses related to all other proceedings.  Although their obligations are joint
and several under Section 1(f)(i) as to Indemnitee, the Partnership and the LLC
agree that, between themselves, they will each bear the obligations hereunder in
such proportion as is appropriate to reflect their relative fault in connection
with the events that resulted in such losses or expenses as well as any other
relevant equitable considerations.

 

2.             Maintenance of Insurance.

 

(a)           Subject only to the provisions of Section 2(b) hereof, so long as
Indemnitee serves as a director, manager, or officer of the Company, the General
Partner, or the Manager (or

 

3

--------------------------------------------------------------------------------


 

shall continue at the request of the General Partner, the Manager, or the
Company to serve as a manager, managing member, general partner, director,
officer, fiduciary, trustee, or agent of any other entity, organization, or
person of any nature, including service with respect to employee benefit plans)
and thereafter so long as Indemnitee may be subject to any possible proceeding
because Indemnitee served in any such capacity or by reason of an action or
inaction by Indemnitee in any such capacity, the Company will maintain in effect
for the benefit of Indemnitee one or more valid, binding, and enforceable
policies of directors’ and officers’ liability insurance (the “D & O Insurance”)
providing coverage comparable to that provided by similarly situated companies. 
The Company will review its D & O Insurance each year and update the plans as
required to meet this Section.

 

(b)           The Company is not required to maintain said policy or policies of
D & O Insurance in effect if the Board of Directors of the General Partner or
the Manager determines that (i) the premium cost for such insurance is
substantially disproportionate to the amount of coverage; (ii) the coverage
provided by such insurance is so limited by exclusions that there is
insufficient benefit from such insurance; or (iii) said insurance is not
otherwise reasonably available; provided, however, that in the event the then
Board of Directors makes such a judgment, the Company shall purchase and
maintain in force a policy or policies of D & O Insurance in the amount and with
such coverage as the Board of Directors determines to be reasonably available.

 

3.             Continuation of Indemnity.

 

The obligations of the Company under this Agreement apply to any and all
proceedings made or occurring after the date of this Agreement regardless of
when the facts upon which such proceedings are based occurred, including times
before the date hereof. All agreements and obligations of the Company contained
in this Agreement shall continue during the period Indemnitee is a director,
manager, or officer of the Company, the General Partner, or the Manager (or is
serving at the request of the Company as a manager, managing member, general
partner, director, officer, fiduciary, or trustee, or agent of any other entity,
organization, or person of any nature, including service with respect to
employee benefit plans) and shall continue as to an Indemnitee who has ceased to
serve in such capacity and inure to the benefit of the heirs, successors,
assigns, and administrators of Indemnitee.

 

4.             Contribution.

 

If the full indemnification provided in Section 1 is not paid to an Indemnitee
because such indemnification is prohibited by law, then in respect of any actual
or threatened proceeding in which the Company, the General Partner, or the
Manager is jointly liable with Indemnitee (or would be if joined in such
proceeding) the Company shall contribute to the amount of expenses incurred by
Indemnitee for which indemnification is not available in such proportion as is
appropriate to reflect: (i) the relative benefits received by the Company, the
General Partner, and the Manager on the one hand and Indemnitee on the other
hand from the transaction from which such proceeding arose; and (ii) the
relative fault of the Company, the General Partner, or the Manager on the one
hand and of Indemnitee on the other in connection with the events that resulted
in such expenses, as well as any other relevant equitable considerations.  The
relative

 

4

--------------------------------------------------------------------------------


 

fault of the Company (which shall be deemed to include the Company’s, the
General Partner’s, and the Manager’s other directors, managers, officers, and
employees) on the one hand and of Indemnitee on the other hand shall be
determined by reference to, among other things, the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent the
circumstances resulting in such expenses.  The Company agrees that it would not
be just and equitable if contribution pursuant to this Section were determined
by any method of allocation which does not take account of the foregoing
equitable considerations.

 

5.             Procedure for Indemnification.

 

(a)                                 Notification and Defense of Claim. 
Indemnitee shall notify the Company as soon as practicable after receipt by
Indemnitee of actual knowledge of any proceeding that may result in Indemnitee
making an indemnification claim or expense advancement claim under this
Agreement.  However, the failure of Indemnitee to give timely notice will not
relieve the Company’s obligations hereunder except to the extent the Company is
actually prejudiced by the delay or failure to provide notice.  With respect to
any proceeding as to which Indemnitee has provided notice:

 

(i)                                     The Company will be entitled to
participate at its own expense; and

 

(ii)                                  Except as otherwise provided below, the
Company may assume the defense of any proceeding. If the Company elects to
assume the defense, then after notice to Indemnitee, the Company will not be
liable to Indemnitee under this Agreement for any legal or expert expenses
subsequently incurred by Indemnitee in connection with the defense, other than
reasonable costs of investigation, including an investigation in connection with
determining whether there exists a conflict of interest of the type described in
clause (B)(1) below, or as otherwise provided in this Section. Indemnitee has
the right to employ his or her counsel in any proceeding, but the fees and
expenses of such counsel incurred after the Company notifies Indemnitee of its
assumption of the defense will be at Indemnitee’s sole expense.  The Company,
however, will bear Indemnitee’s expenses associated with Indemnitee’s separate
counsel that are incurred after the Company notifies Indemnitee of its
assumption of the defense if, and only if: (A) the Company authorizes
Indemnitee’s employment of counsel; (B) Indemnitee, with the advice of counsel,
reasonably determines that (1) there is a conflict of interest between the
Company and Indemnitee that is reasonably likely to materially and adversely
impact the conduct of Indemnitee’s defense, or (2) there are defenses available
to the Indemnitee in such proceeding which are different than, or in addition
to, those available to the Company in such proceeding; or (C) the Company does
not employ counsel to assume the defense of such action within a reasonable time
after the Company’s election to assume the defense.  The Company may not assume
the defense of any action, suit, or proceeding brought by or on behalf of the
Company or as to which Indemnitee makes the determination described in clause
(B)(1) above.

 

(iii)                               The Company is not obligated to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any
proceeding without the Company’s written consent; provided, however, if a
“change in control” has occurred following the date hereof (as defined in this
Section 5(a)(iii) below), the Company shall be liable for indemnification of the
Indemnitee (without Indemnitee obtaining the Company’s written consent) for
amounts paid in

 

5

--------------------------------------------------------------------------------


 

settlement if a law firm or member of a law firm (chosen by either the Board of
Directors or the Secretary of the Manager or the General Partner) that is
experienced in matters of corporation law, that neither presently performs nor,
in the past two years, has performed, services for the Company, the Indemnitee,
or any other party to the proceeding giving rise to the claim for
indemnification hereunder, and that does not, under applicable standards of
professional conduct, have a conflict of interest in representing either the
Company or the Indemnitee hereunder (“independent counsel”) provides written
confirmation of its view that such amounts are reasonable.  The Company may not
settle any proceeding in any manner that would impose any penalty or limitation
on Indemnitee without Indemnitee’s written consent. Neither the Company nor
Indemnitee may unreasonably withhold their consent to any proposed settlement.
 A “change in control” shall mean any one or more of the following: (A) the
consummation of any transaction (including a merger or consolidation), the
result of which is that any individual, partnership, joint venture, corporation,
trust, unincorporated organization, or any other entity (other than the LLC, the
Manager, the General Partner, the Partnership, or Global Infrastructure Partners
(or affiliates thereof)) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of 50% or more of
the capital stock (or comparable equity securities) of the Manager or the
General Partner, measured by voting power rather than number of shares, units,
or the like or otherwise acquires the right to designate a majority of the Board
of Directors of either the Manager or the General Partner (measured by voting
power rather than number of directors); (B) the sale, transfer, or other
disposition of all or substantially all of the assets of the Company or its
subsidiaries on an aggregate basis; or (C) the adoption of a plan relating to
the liquidation or dissolution of the Company.

 

(b)                                 Additional Indemnification Procedures.  In
addition to providing initial notice of any proceeding in accordance with
Section 5(a), Indemnitee shall submit to the Company a written request for
indemnification related to such proceeding.  Further, Indemnitee shall provide,
upon request by the Company, such documentation and information as is reasonably
available to Indemnitee and as is reasonably necessary to determine whether and
to what extent Indemnitee is entitled to indemnification.  The Company shall
provide indemnification to Indemnitee insofar as the Company determines
Indemnitee is entitled to indemnification in accordance with the provisions
below.

 

(i)                                     Mandatory Indemnification;
Indemnification as a Witness.  To the fullest extent allowable by law, and if
not prohibited pursuant to Section 1(e) above, the Company shall indemnify
Indemnitee against all losses and expenses relating to any proceeding for which
indemnity is sought under Section 1(a) to the extent that (A) Indemnitee shall
have been successful on the merits or otherwise in defense of any such
proceeding or in defense of any issue or matter therein, including, without
limitation, dismissal of any such proceeding without prejudice; or
(B) Indemnitee’s involvement in such proceeding is to prepare to serve and serve
as a witness, and not as a party, to such proceeding.  The Company acknowledges
that a settlement or other disposition short of final judgment may be successful
on the merits or otherwise pursuant to this Section 5(b)(i) if it permits a
party to avoid expense, delay, distraction, disruption, or uncertainty.  In the
event that any proceeding for which indemnity is provided under Section 1(a) is
resolved in any manner other than by adverse judgment against Indemnitee
(including, without limitation, settlement of such proceeding with or without
payment of money or other consideration), it shall be presumed that Indemnitee
has been successful on the merits or

 

6

--------------------------------------------------------------------------------


 

otherwise for purposes of this Section 5(b)(i), and the Company shall have the
burden of proof to overcome such presumption.

 

(ii)                                  Permissive Indemnification.  In the event
the provisions of Section 5(b)(i) are inapplicable to any proceeding for which
indemnity is sought under Section 1(a), the Company shall indemnify Indemnitee
against all losses and expenses relating to any such proceeding to the extent
that such indemnification is not prohibited pursuant to Section 1(e) above, and
a determination is made that, in respect of the proceeding for which Indemnitee
is seeking indemnification, Indemnitee did not act in bad faith or engage in
fraud or willful misconduct, or, in the case of a criminal matter, Indemnitee
did not act with knowledge that Indemnitee’s conduct was unlawful.  Such a
determination shall be made by: (1) a majority of the directors of the Board of
Directors of the Manager or the General Partner (measured by voting power rather
than number of directors), as applicable, who are not and were not parties to
the proceeding in respect of which indemnification is sought by Indemnitee
(collectively, “disinterested directors”) even if such disinterested directors
constitute less than a quorum of the Board of Directors of the Manager or the
General Partner; or (2) a committee of disinterested directors designated by a
majority vote of the disinterested directors, even if such committee constitutes
less than a quorum of the Board of Directors of the Manager or the General
Partner; or (3) independent counsel engaged by the Secretary of the Manager
and/or the General Partner, as applicable, which independent counsel shall
deliver its determination in a written statement addressed to the Board of
Directors of the Manager or the General Partner, with a copy delivered to
Indemnitee.

 

(iii)                               Timeline for Determination of Permissive
Indemnification.  The Company shall use its reasonable best efforts to ensure
that the determination referred to in Section 5(b)(ii) above is made as promptly
as practicable.  If the determination is not made within 45 days after the later
of (A) receipt by the Company of the written request by Indemnitee provided to
the Company in accordance with Section 5(b) and (B) the selection of independent
counsel contemplated in Section 5(b)(ii) above, which independent counsel must
be engaged within 20 days following the written request by Indemnitee provided
to the Company in accordance with Section 5(b), then the Company shall be deemed
to have determined that, in respect of the proceeding for which Indemnitee is
seeking indemnification, Indemnitee did not act in bad faith or engage in fraud
or willful misconduct, or, in the case of a criminal matter, Indemnitee did not
act with knowledge that Indemnitee’s conduct was unlawful.  Notwithstanding
anything in this Agreement to the contrary, however, no determination as to
entitlement of Indemnitee to indemnification under this Agreement shall be
required to be made prior to the final disposition of any proceeding.

 

(iv)                              Presumptions related to Permissive
Indemnification.  In making any determination referred to in
Section 5(b)(ii) above, the person or persons making such determination shall
presume that Indemnitee has satisfied the applicable standard of conduct and is
entitled to indemnification, and the Company shall have the burden of proof to
overcome that presumption and establish that Indemnitee is not so entitled. 
Indemnitee may challenge any such determination adverse to Indemnitee.  The
termination of any proceeding to which Indemnitee is a party by judgment, order,
settlement, or conviction, or upon a plea of nolo contendere or its equivalent,
does not create a presumption that Indemnitee failed to meet any standard of
conduct

 

7

--------------------------------------------------------------------------------


 

required for indemnification hereunder, but specific determinations, findings,
or admissions will be given effect under this Agreement.

 

6.             Undertaking to Repay Expenses.

 

If a court determines that Indemnitee is not entitled to, or the Company is not
obligated to pay, any amounts paid by the Company to Indemnitee under this
Agreement, Indemnitee must repay the Company those amounts so paid or advanced
within 30 days following such determination.  In addition, to the extent that
the Company assumes or reimburses any losses or expenses hereunder, Indemnitee
hereby assigns or partially assigns, as applicable, to the Company any rights to
indemnification for those losses or expenses that may arise from any other party
(including any insurance proceeds) and agrees to pay to the Company any amounts
that Indemnitee receives as reimbursement of those same losses and expenses.  It
is the intention of the parties that, in the event of payment to Indemnitee by
the Company under this Agreement, the Company shall be subrogated to the extent
of such payment to all of the rights of recovery of Indemnitee, and Indemnitee
agrees to execute all papers required and take all action necessary to secure
such rights to the Company, including the execution of such documents necessary
to enable the Company to bring suit effectively to enforce such rights.

 

7.             Notice.

 

Any notice to the Company shall be in writing and directed to EnLink Midstream
Partners, LP, 1722 Routh Street, Dallas, Texas 75201, Attention: Corporate
Secretary (or such other address as the Company shall designate in writing to
Indemnitee).  Any notice to Indemnitee shall be in writing and directed to the
address included on the signature page to this Agreement.  Notices are effective
upon receipt.

 

8.             Severability.

 

If any provision of this Agreement is found to be invalid, illegal or
unenforceable for any reason whatsoever:

 

(a)           the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
will not be affected or impaired in any way; and

 

(b)           to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) must be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

 

8

--------------------------------------------------------------------------------


 

9.             Indemnification Under this Agreement Not Exclusive.

 

(a)           The rights to indemnification and to the advancement of expenses
provided by this Agreement are in addition to and not exclusive of any other
rights to which Indemnitee may be entitled under any statute, any provision of
the Company’s, the General Partner’s or the Manager’s organizational or
governing documents, or any other agreement, any vote of members or directors,
or otherwise, both as to action in Indemnitee’s official capacity and as to
action in another capacity while holding such office.  To the extent that a
change in law (whether by statute or judicial decision) permits greater
indemnification under any statute, agreement, organizational document, or
governing document than would be afforded currently under this Agreement, it is
the intention of the parties that Indemnitee enjoy the greater benefits so
afforded by such change.

 

(b)           It is the intention of the parties in entering into this Agreement
that the insurers under any D & O Insurance policy will be obligated to pay any
claims by Indemnitee that are covered by such policy. However, the obligations
of the insurers to the Company or Indemnitee shall not be deemed reduced or
impaired in any respect by virtue of the provisions of this Agreement.

 

10.           Miscellaneous.

 

(a)           This Agreement shall be interpreted and enforced in accordance
with the laws of the State of Delaware without giving effect to its principles
of conflicts of law.  The Company and Indemnitee hereby irrevocably and
unconditionally: (i) agree that any proceeding arising out of or in connection
with this Agreement shall be brought only in Delaware state or federal court and
not in any other state or federal court in the United States, (ii) consent to
submit to the exclusive jurisdiction of the federal and state courts in the
State of Delaware for purposes of any proceeding arising out of or in connection
with this Agreement, (iii) agree that service of any process, summons, notice,
or document sent in accordance with Section 7 will be effective service of
process in connection with any such proceeding against such party with the same
legal force and validity as if served upon such party personally within the
State of Delaware, and (iv) waive, and agree not to plead or make, any claim
that the relevant Delaware court lacks venue or that any such action or
proceeding brought in the relevant Delaware court has been brought in an
improper or inconvenient forum.

 

(b)           This Agreement is binding upon Indemnitee and upon the Company,
their respective successors and assigns, and inures to the benefit of Indemnitee
and his or her heirs, executors, personal representatives, and assigns, and to
the benefit of the Company, its successors and assigns.  If the Company merges
or consolidates with another entity, organization, or person, or sells, leases,
transfers, or otherwise disposes of all or substantially all of its assets to
another entity, organization, or person (in one transaction or series of
transactions), (i) the Company shall cause the successor in the merger or
consolidation or the transferee of the assets that is receiving the greatest
portion of the assets or earning power transferred pursuant to the transfer of
the assets, to assume all of the Company’s obligations under and agree to
perform this Agreement either by operation of law or by agreement in form

 

9

--------------------------------------------------------------------------------


 

and substance satisfactory to Indemnitee, and (ii) the term “Company” whenever
used in this Agreement shall thereafter mean and include any such successor or
transferee.

 

(c)           As used in this Agreement, no matter adjudicated by a court order
will be “determined” or “ultimately determined,” and no matter will be a “final
disposition” unless and until (i) the time to appeal, petition for writ of
certiorari, or otherwise seek further review or to move for reargument,
rehearing, or reconsideration of the order has expired and no appeal, petition
for writ of certiorari, or other review, or proceedings for reargument,
rehearing, or reconsideration are pending, or (ii) if an appeal, petition for
writ of certiorari, or other request for review or reargument, rehearing, or
reconsideration thereof is allowed and has been sought, such order has been
affirmed by the highest court to which such order was appealed or review thereof
has been denied by the highest court from which a writ of certiorari, or other
request for review or reargument, rehearing, or reconsideration was sought, and
the time to take any further appeal, to petition for writ of certiorari, or to
otherwise seek review, or to move for reargument, rehearing, or reconsideration
has expired.

 

(d)           Except as provided below, no amendment, modification, termination,
or cancellation of this Agreement is effective unless in writing and signed by
both of the parties. However, the Company may amend this Agreement from time to
time without Indemnitee’s consent to the extent the Company determines that it
is necessary or appropriate, in its sole discretion, to effect compliance with
Section 409A of the Code, including regulations and interpretations thereunder. 
Amendments under this Section 10(d) may result in a reduction of benefits
provided hereunder and/or other unfavorable changes to Indemnitee. Any reduction
in benefits or other changes that are unfavorable to Indemnitee will only be
those required to comply with Section 409A of the Code and the regulations
promulgated thereunder.

 

(e)           This Agreement provides for the indemnification of, and/or
purchase of insurance policies providing for payments of, expenses, and damages
incurred with respect to bona fide claims against Indemnitee, as a service
provider, and the Company, as the service recipient, in accordance with Treas.
Reg. Section 1.409A-1(b)(10).  The Agreement does not provide for the deferral
of compensation.  The Agreement must be construed consistently, and limited in
accordance with, the provisions of such regulation.

 

(f)           This Agreement supersedes any prior written indemnification
agreement entered into between Indemnitee and the Company, the General Partner,
or the Manager.

 

[Signature Page Follows.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
day and year first above written.

 

 

ENLINK MIDSTREAM, LLC

 

By:

EnLink Midstream Manager, LLC

 

 

its managing member

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

ENLINK MIDSTREAM PARTNERS, LP

 

By:

EnLink Midstream GP, LLC

 

 

its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

 

 

Name:

 [·]

 

Address:

 [·]

 

 

 [·]

 

 

 [·]

 

INDEMNITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------